Exhibit 10.1 PURCHASE AND SHARE EXCHANGE AGREEMENT THIS AGREEMENT is made effective as of the day of January 2010. AMONG: CATALYST GROUP HOLDING INCORPORATED, f/k/a Pop Starz Ventures 3, Inc.a Delaware corporation, located at1201 Hays Street, Tallahassee, Florida32301 (“Catalyst”) AND: Real Estate Promotional Services, Inc., a Florida corporation located at (“Company”), AND: Jeff Crowe(“Selling Shareholder”) WHEREAS: A. Catalystwill acquire all of the issued and outstanding shares of common stock ofCompany as more fully set forth herein; and B. The Selling Shareholdersare the registered and beneficial owners of all of the issued and outstanding shares of the Company’s common stock( “ Common Stock” or “Company Shares”); NOW THEREFORE, in consideration of the mutual covenants and agreements herein contained and other good and valuable consideration (the receipt and sufficiency of which are hereby acknowledged), the parties covenant and agree as follows: DEFINITIONS Definitions 1.1The following terms have the following meanings, unless the context indicates otherwise: “Agreement” shall mean this Agreement, and all the exhibits, schedules and other documents attached to or referred to in this Agreement, and all amendments and supplements, if any, to this Agreement; “Closing” shall mean the completion of the Transaction, in accordance with this Agreement ,which the Closing Documents shall be exchanged by the parties, except for those documents or other items specifically required to be exchanged at a later time; “Closing Date” shall mean a date mutually agreed upon by the parties hereto in writing and subject to the satisfaction or waiver by Catalyst, the Selling Shareholders and the Company of the conditions precedent set out in Sections 5 and 6 respectively; -1- “Closing Documents” shall mean the papers, instruments and documents required to be executed and delivered at the Closing pursuant to this Agreement; “Company” shall mean Real Estate Promotional Services, Inc., any predecessor entity, includingbut not limited to any predecessor entity including those assets and business operations of Real Estate Promotions and the business operations of the Selling Shareholder. “Convertible Debenture”shall mean theinstrument to be executed by Catalyst in consideration for the purchase of the Common Stock. “Common Stock”refers to all of the issued and outstanding equity securities of the Company.Also referred to as “Company Shares” “Exchange Act” shall mean the United States Securities Exchange Act of 1934, as amended; “GAAP” shall mean United States generally accepted accounting principles applied in a manner consistent with prior periods; “Liabilities” shall include any direct or indirect indebtedness, guaranty, endorsement, claim, loss, damage, deficiency, cost, expense, obligation or responsibility, fixed or unfixed, known or unknown, asserted choate or inchoate, liquidated or unliquidated, secured or unsecured; “Selling Shareholder” are those shareholders set forth on Schedule 1 executing this Agreement as may be amended time to time prior to Closing “Shareholders” are those shareholders set forth on Schedule 1 owning all of the outstanding equity securities of Company. “SEC” shall mean the Securities and Exchange Commission; “Securities Act” shall mean the United States Securities Act of 1933, as amended; “Taxes” shall include international, federal, state, provincial and local income taxes, capital gains tax, value-added taxes, franchise, personal property and real property taxes, levies, assessments, tariffs, duties (including any customs duty), business license or other fees, sales, use and any other taxes relating to the assets of the designated party or the business of the designated party for all periods up to and including the Closing Date, together with any related charge or amount, including interest, fines, penalties and additions to tax, if any, arising out of tax assessments; and “Transaction” shall mean the purchase of the Company Shares by Catalystfrom the Selling Shareholders in consideration for the payment of the Purchase Price. “Purchase Price” shall mean the sum of $250,000 -2- 1.2 Schedules The following schedules are attached to and form part of this Agreement Schedule 1List of Shareholders and Outstanding securities Schedule 2Financial Statements Schedule 3Convertible Debenture 2. THE OFFER, PURCHASE AND SALE OF SHARES 2.1 Offer, Purchase and Sale of the Common Stock. Subject to the terms and conditions of this Agreement, the Selling Shareholders hereby covenant and agree to sell, assign and transfer to Catalyst, and Catalysthereby covenants and agrees to purchase from the Selling Shareholders the Common Stock held by the Selling Shareholders. 2.2 Consideration As consideration for the sale of the Company Shares by the Selling Shareholders to Catalyst , Catalyst shall issue aConvertible Debenture in the amount of $250,000 to the Shareholder.(Schedule 3) 2.3 Share Exchange Procedure and Representations The Selling Shareholder shall deliver the Company Shares to Catalyst duly endorsed and duly executed and endorsed in blank (or accompanied by duly executed stock power duly endorsed in blank), in each case in proper form for transfer, withsignatures guaranteed, and, if applicable, with all stock transfer and any other required documentary stamps affixed thereto and with appropriate instructions to allow the transfer agent to issue certificates for the Catalyst Shares to the holder thereof. 2.4Operations Pending Closing In order to ensure the continued operations of the Company and to insure the ongoing business operations of the Company,immediately upon execution of this Agreement,Catalyst shall have the right,but not the obligation,to designate the chief financial officer and a director of the Company.Said designee shall have the rightsto manage the Company’s financial operations, contractual commitments,funding and banking requirements. 2.5Closing Date The Closing will take place, subject to the terms and conditions of this Agreement, on the Closing Date. 3.REPRESENTATIONS AND WARRANTIES OF COMPANY AND THESELLING SHAREHOLDER As of the Closing, Company and the Selling Shareholder, jointly and severally, represent and warrant to Catalyst, and acknowledge that Catalyst is relying upon such representations and warranties, in connection with the execution, delivery and performance of this Agreement, notwithstanding any investigation made by or on behalf of Catalyst, as follows: -3- 3.1 Organization and Good Standing Company is a corporation duly organized, validly existing and in good standing under the laws of the state of Florida and has the requisite corporate Company and authority to own, lease and to carry on its business as now being conducted.Company is duly qualified to do business and is in good standing as a corporation in each of the jurisdictions in which Company owns property, leases property, does business, or is otherwise required to do so, where the failure to be so qualified would have a material adverse effect on the business of Company taken as a whole. 3.2Authority Company has all requisite corporate Company and authority to execute and deliver this Agreement and any other document contemplated by this Agreement (collectively, the “Company Documents”) to be signed by Company and to perform its obligations hereunder and to consummate the transactions contemplated hereby.The execution and delivery of each of the Company Documents by Company and the consummation of the transactions contemplated hereby have been duly authorized by Company’s board of directors.No other corporate or shareholder proceedings on the part of Company is necessary to authorize such documents or to consummate the transactions contemplated hereby.This Agreement has been, and the other Company Documents when executed and delivered by Company as contemplated by this Agreement will be, duly executed and delivered by Company and this Agreement is, and the other Company Documents when executed and delivered by Company as contemplated hereby will be, valid and binding obligations of Company enforceable in accordance with their respective terms except: (a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of general application affecting enforcement of creditors’ rights generally; (b) as limited by laws relating to the availability of specific performance, injunctive relief, or other equitable remedies; and (c) as limited by public policy. 3.3 Capitalization of Company As of the date of this Agreement, and as of the Closing Date, all of the issued and outstanding shares of the Company’s Common Stockor othersecurities of Companywill have been duly authorized, are validly issued, were not issued in violation of any pre-emptive rights and are fully paid and non-assessable, are not subject to pre-emptive rights and were issued in full compliance with the laws of the state of Florida.There are no agreements purporting to restrict the transfer of the Company Shares,no voting agreements, shareholders’ agreements, voting trusts, or other arrangements restricting or affecting the voting of the Company Shares.Except as set forth on Schedule 1, there are, and will not be at Closing,any equity securities issued or issuable or other securities which can be converted into any class ofequity securities of Company. 3.4Title and Authority of Selling Shareholders Each of the Selling Shareholders is and will be as of the Closing, the registered and beneficial owner of and will have good and marketable title to the Company Sharesheld by it and will hold such free and clear of all liens, charges and encumbrances whatsoever; and such Company Sharesheld by such Selling Shareholders have been duly and validly issued and are outstanding as fully paid and non-assessable equity shares in the capital of Company.Each of the Selling Shareholders has due and sufficient right and authority to enter into this Agreement on the terms and conditions herein set forth and to transfer the registered, legal and beneficial title and ownership of the Company Sharesheld by it. -4- 3.5 Shareholders of Company As of the Closing Date, Schedule 1 will contain a true and complete list of the Selling Shareholders and the number of Company Shares owned by the Selling Shareholders. There are no other shareholders, warrant holders or option holders of Company. There is no person or entity entitled to receive any equity securities, warrants, options or other instruments that may be converted into equity securities of Company and that there are no outstanding options, warrants or other securities as of the date hereof and as of the Closing Date. Each of the Selling Shareholders is either an accredited or sophisticated investor.Each of the Selling Shareholders has received satisfactory answers to any questions submitted to Catalyst.Each of the Selling Shareholders has reviewed the Catalyst filings as submitted to the United States Securities and Exchange Commission.Each Selling Shareholder has had the opportunity to have this Agreement reviewed by legal counsel. 3.6 Corporate Records of Company The corporate records of Company, as required to be maintained by it pursuant to all applicable laws, are accurate, complete and current in all material respects, and the minute book of Company is, in all material respects, correct and contains all records required by all applicable laws, as applicable, in regards to all proceedings, consents, actions and meetings of the shareholders and the board of directors of Company. 3.7 Non-Contravention Neither the execution, delivery and performance of this Agreement, nor the consummation of the Transaction, will: (a) conflict with, result in a violation of, cause a default under (with or without notice, lapse of time or both) or give rise to a right of termination, amendment, cancellation or acceleration of any obligation contained in or the loss of any material benefit under, or result in the creation of any lien, security interest, charge or encumbrance upon any of the material properties or assets of Company or any of its subsidiaries under any term, condition or provision of any loan or credit agreement, note, debenture, bond, mortgage, indenture, lease or other agreement, instrument, permit, license, judgment, order, decree, statute, law, ordinance, rule or regulation applicable to Company or any of its subsidiaries, or any of their respective material property or assets; (b) violate any provision of the Constitution, Articles of Incorporation or bylaws of Company, any of its subsidiaries (if applicable) or any applicable laws; or (c) violate any order, writ, injunction, decree, statute, rule, or regulation of any court or governmental or regulatory authority applicable to Company, any of its subsidiaries or any of their respective material property or assets. (d) Until the Closing Date no officer, director, affiliate or principal shareholder oftheCompany will solicit or entertain offers for the possible sale, acquisition, merger or similar transaction in connection with the operations of the Company’sbusiness or assets. -5- 3.8 Actions and Proceedings There is no basis for and there is no action, suit, judgment, claim, demand or proceeding outstanding or pending, or threatened against or affecting Company, any prexisting entity or which involves any of the business, or the properties or assets of the Company. 3.9 Compliance (a) TheCompany is in compliance with, is not in default or violation in any material respect under, and has not been charged with or received any notice at any time of any material violation of any statute, law, ordinance, regulation, rule, decree or other applicable regulation to the business or operations of Company; (b) The Company is not subject to any judgment, order or decree entered in any lawsuit or proceeding applicable to its business and operations that would constitute a Company Material Adverse Effect; and (c) Company has duly filed all reports and returns required to be filed by it with governmental authorities and has obtained all governmental permits and other governmental consents, except as may be required after the execution of this Agreement.All of such permits and consents are in full force and effect, and no proceedings for the suspension or cancellation of any of them, and no investigation relating to any of them, is pending or to the best knowledge of Company, threatened, and none of them will be adversely affected by the consummation of the Transaction; and (c) Company has operated in compliance with all laws, rules, statutes, ordinances, orders and regulations applicable to its business.Company has not received any notice of any violation thereof, nor is Company aware of any valid basis therefore. 3.10 Filings, Consents and Approvals No filing or registration with, no notice to and no permit, authorization, consent, or approval of any public or governmental body or authority or other person or entity is necessary for the consummation by Companyor the Selling Shareholders of the Transaction contemplated by this Agreement or to enable Catalyst to continue to conduct Company’s business after the Closing Date in a manner which is consistent with that in which the business is presently conducted. 3.11 Financial Representations The consolidated audited balance sheets for Company (and/or any predecessor entity) for its last two fiscal (the “Company Accounting Date”), together with related statements of income, cash flows, and changes in shareholder’s equity for such fiscal years and interim period then ended (collectively, the “Company Financial Statements”) to be supplied on or before the Closing Date will be: -6- (A)in accordance with the books and records of Company; (B) present fairly the financial condition of Company as of the respective dates indicated and the results of operations for such periods; and (C) will have been prepared in accordance with U.S.GAAP. The Companyhas not received any advice or notification from its independent certified public accountants that Company has used any improper accounting practice that would have the effect of not reflecting or incorrectly reflecting in the Company Financial Statements or the books and records of Company, any properties, assets, Liabilities, revenues, or expenses.The books, records, and accounts of Company accurately and fairly reflect, in reasonable detail, the assets, and Liabilities of Company.Company has not engaged in any transaction, maintained any bank account, or used any funds of Company, except for transactions, bank accounts, and funds which have been and are reflected in the normally maintained books and records of Company. 3.12 Absence of Undisclosed Liabilities At Closing the Company will nothave any material Liabilities or obligations either direct or indirect, matured or unmatured, absolute, contingent or otherwise that exceed $1,000, which: (b) did not arise in the regular and ordinary course of business under any agreement, contract,commitment, lease or plan specifically disclosed in writing to Catalyst; or (c)have not been incurred in amounts and pursuant to practices consistent with past business practice, in or as a result of the regular and ordinary course of its business since the date of the last Company Financial Statements 3.13 Tax Matters (a) As of the date hereof: (i) Company has timely filed all tax returns in connection with any Taxes which are required to be filed on or prior to the date hereof, taking into account any extensions of the filing deadlines which have been validly granted to Company, and (ii) all such returns are true and correct in all material respects; (b) Company has paid,all taxes that have become or are due with respect to any period ended on or prior to the date hereof, and has established an adequate reserve therefore on its balance sheets for those Taxes not yet due and payable, except for any Taxes the non-payment of which will not have a Company Material Adverse Effect; -7- (c) Company is not presently under or has not received notice of, any contemplated investigation or audit by regulatory or governmental agency of body or any foreign or state taxing authority concerning any fiscal year or period ended prior to the date hereof; (d) all Taxes required to be withheld on or prior to the date hereof from employees for income Taxes, social security Taxes, unemployment Taxes and other similar withholding Taxes have been properly withheld and, if required on or prior to the date hereof, have been deposited with the appropriate governmental agency; and (e) to the best knowledge of Company, the Company Financial Statements contain full provision for all Taxes including any deferred Taxes that may be assessed to Company for the accounting period ended on the Company Accounting Date or for any prior period in respect of any transaction, event or omission occurring, or any profit earned, on or prior to the Company Accounting Date or for any profit earned by Company on or prior to the Company Accounting Date or for which Company is accountable up to such date and all contingent Liabilities for Taxes have been provided for or disclosed in the Company Financial Statements. 3.14 Absence of Changes Since the Company Accounting Date, Company has not: (a) incurred any Liabilities, other than Liabilities incurred in the ordinary course of business consistent with past practice, or discharged or satisfied any lien or encumbrance, or paid any Liabilities, other than in the ordinary course of business consistent with past practice, or failed to pay or discharge when due any Liabilities of which the failure to pay or discharge has caused or will cause any material damage or risk of material loss to it or any of its assets or properties; (b) sold, encumbered, assigned or transferred any material fixed assets or properties except for ordinary course business transactions consistent with past practice; (c) created, incurred, assumed or guaranteed any indebtedness for money borrowed, or mortgaged, pledged or subjected any of the material assets or properties of Company or its subsidiaries to any mortgage, lien, pledge, security interest, conditional sales contract or other encumbrance of any nature whatsoever; (d) made or suffered any amendment or termination of any material agreement, contract, commitment, lease or plan to which it is a party or by which it is bound, or cancelled, modified or waived any substantial debts or claims held by it or waived any rights of substantial value, other than in the ordinary course of business; (e) declared, set aside or paid any dividend or made or agreed to make any other distribution or payment in respect of its capital shares or redeemed, purchased or otherwise acquired or agreed to redeem, purchase or acquire any of its capital shares or equity securities; (f) suffered any damage, destruction or loss, whether or not covered by insurance, that materially and adversely effects its business, operations, assets, properties or prospects; -8- (g) suffered any material adverse change in its business, operations, assets, properties, prospects or condition (financial or otherwise); (h) received notice or had knowledge of any actual or threatened labor trouble, termination, resignation, strike or other occurrence, event or condition of any similar character which has had or might have an adverse effect on its business, operations, assets, properties or prospects; (i) made commitments or agreements for capital expenditures or capital additions or betterments exceeding in the aggregate$500; (j) other than in the ordinary course of business, increased the salaries or other compensation of, or made any advance (excluding advances for ordinary and necessary business expenses) or loan to, any of its employees or directors or made any increase in, or any addition to, other benefits to which any of its employees or directors may be entitled; (k) entered into any transaction other than in the ordinary course of business consistent with past practice; or (l) agreed, whether in writing or orally, to do any of the foregoing. 3.15 Absence of Certain Changes or Events Since the date of the financial statements or audited financial statements,therewill not have been: (a)any material change in the financial condition of Company;or (b) any material change by Company in its accounting methods, principles or practices. 3.16 Personal and Property All assets owned or controlled by the Selling Shareholder in connection with or related to the operation ofReal Estate Promotions,a sole proprietorship operated by the Selling Shareholder (the “Sole Proprietorship”) have been transferred to Real Estate Promotional Services, Inc.The Selling Shareholder on the request of Catalyst,shall at any time following the Closing Date and without the payment of additional consideration execute any and all documents required to transfer any assets previously owned by the Selling Shareholder in connection with the operations ofthe Sole Proprietorship. The Company possesses, and has good and marketable title of all property necessary for the continued operation of the business of Company as presently conducted and as represented to Catalyst.All such property is used in the business of Company.All such property is in reasonably good operating condition (normal wear and tear excepted), and is reasonably fit for the purposes for which such property is presently used.All material equipment, furniture, fixtures and other tangible personal property and assets owned or leased by Company is owned by Company free and clear of all liens, security interests, charges, encumbrances, and other adverse claims, except as set forth herein: -9- There are no outstanding agreements or options to acquire or purchase the Company project, or any interest in or any portion thereof and no person, firm or corporation has any proprietary or possessory or royalty interest in Company other than Company All assets are owned free and clear of all Liens, defects in title and third party interests other. 3.18 Intellectual Property (a) Intellectual Property Assets Company owns or holds an interest in all intellectual property assets necessary for the operation of the business of Company as it is currently conducted (collectively, the “Intellectual Property Assets”), including: (1) all functional business names, trading names, registered andunregistered trademarks, service marks, and applications (collectively, the “Marks”); (2) all patents, patent applications, and inventions, methods, processes and discoveries that may be patentable (collectively, the “Patents”); (3) all copyrights in both published works and unpublished works (collectively, the “Copyrights”); and (4) all know-how, trade secrets, confidential information, customer lists, software, technical information, data, process technology, plans, drawings, and blue prints owned, used, or licensed by Company as licensee or licensor (collectively, the “Trade Secrets”). (b) Intellectual Property and Know-How Necessary for the Business Company is the owner of all right, title, and interest in and to each of the Intellectual Property Assets, free and clear of all liens, security interests, charges, encumbrances, and other adverse claims, and has the right to use without payment to a third party of all the Intellectual Property Assets.All former and current employees and contractors of Company have executed written contracts, agreements or other undertakings with Company that assign all rights to any inventions, improvements, discoveries, or information relating to the business of Company.No employee, director, officer or shareholder of Company owns directly or indirectly in whole or in part, any Intellectual Property Asset which Company is presently using or which is necessary for the conduct of its business.To the best knowledge of Company, no employee or contractor of Company has entered into any contract or agreement that restricts or limits in any way the scope or type of work in which the employee may be engaged or requires the employee to transfer, assign, or disclose information concerning his work to anyone other than Company. -10- Patents Company does not hold any right, title or interest in and to any Patent and Company has not filed any patent application with any third party.To the best knowledge of Company, none of the products manufactured and sold, nor any process or know-how used, by Company infringes or is alleged to infringe any patent or other proprietary night of any other person or entity. Trademarks Company does not hold any right, title or interest in and to any Mark and Company has not registered or filed any application to register any Mark with any third party.To the best knowledge of Company, none of the Marks, if any, used by Company infringes or is alleged to infringe any trade name, trademark, or service mark of any third party. Copyrights If applicable, all registered Copyrights are currently in compliance with formal legal requirements, are valid and enforceable, and are not subject to any maintenance fees or taxes or actions falling due within ninety days after the Closing Date.To the best knowledge of Company, no Copyright is infringed or has been challenged or threatened in any way and none of the subject matter of any of the Copyrights infringes or is alleged to infringe any copyright of any third party or is a derivative work based on the work of a third party.All works encompassed by the Copyrights have been marked with the proper copyright notice. Trade Secrets Company has taken all reasonable precautions to protect the secrecy, confidentiality, and value of its Trade Secrets.Company has good title and an absolute right to use the Trade Secrets.The Trade Secrets are not part of the public knowledge or literature, and to the best knowledge of Company, have not been used, divulged, or appropriated either for the benefit of any person or entity or to the detriment of Company.No Trade Secret is subject to any adverse claim or has been challenged or threatened in any way. 3.19 Insurance The assets owned by Company are insured under various policies of general product liability and other forms of insurance consistent with prudent business practices.All such policies are in full force and effect in accordance with their terms, no notice of cancellation has been received, and there is no existing default by Company, or any event which, with the giving of notice, the lapse of time or both, would constitute a default thereunder.All premiums to date have been paid in full. 3.20 Employees and Consultants All employees and consultants of Company have been paid all salaries, wages, income and any other sum due and owing to them by Company, as at the end of the most recent completed pay period.Company is not aware of any labor conflict with any employees that might reasonably be expected to have a Company Material Adverse Effect.To the best knowledge of Company, no employee of Company is in violation of any term of any employment contract, non-disclosure agreement, non-competition agreement or any other contract or agreement relating to the relationship of such employee with Company or any other nature of the business conducted or to be conducted by Company. At the Closing,the Company shall not be required to retain any current employees and all outstanding employment obligations or any agreements with consultants may be terminated at closing. -11- 3.20 Real Property Company does not own any real property.Each of the leases, subleases, claims or other real property interests (collectively, the “Leases”) to which Company is a party or is bound is legal, valid, binding, enforceable and in full force and effect in all material respects.All rental and other payments required to be paid by Company pursuant to any such Leases have been duly paid and no event has occurred which, upon the passing of time, the giving of notice, or both, would constitute a breach or default by any party under any of the Leases.The Leases will continue to be legal, valid, binding, enforceable and in full force and effect on identical terms following the Closing Date.Company has not assigned, transferred, conveyed, mortgaged, deeded in trust, or encumbered any interest in the Leases or the leasehold property pursuant thereto. 3.21 Material Contracts and Transactions Each Contract to which the Company is boundis in full force and effect, and there exists no material breach or violation of or default by Company under any Contract, or any event that with notice or the lapse of time, or both, will create a material breach or violation thereof or default under any Contract by Company.The continuation, validity, and effectiveness of each Contract will in no way be affected by the consummation of the Transaction contemplated by this Agreement.There exists no actual or threatened termination, cancellation, or limitation of, or any amendment, modification, or change to any Contract. 3.22 Certain Transactions Company is not a guarantor or indemnitor of any indebtedness of any third party, including any person, firm or corporation. 3.23 Completeness of Disclosure No representation or warranty by Company or any Selling Shareholder in this Agreement nor any certificate, schedule, statement, document or instrument furnished or to be furnished to Catalyst pursuant hereto contains or will contain any untrue statement of a material fact or omits or will omit to state a material fact required to be stated herein or therein or necessary to make any statement herein or therein not materially misleading. 3.24Resale Restrictions and Investment Intent. The Selling Shareholders acknowledge and agree that the Convertible Debenture to be issued by Catalyst and any Catalyst Shares to be issued on the conversion of the Convertible Debenture are being issued for investment purposes only pursuant to an exemption from the prospectus and registration requirements of the Securities Act.As required by applicable securities law, the Selling Shareholders agree to abide by all applicable resale restrictions and hold periods imposed by all applicable securities legislation.All certificates representing the Catalyst Convertible Debenture or the shares of Common Stock to be issued upon the conversion of the Convertible Debenture will be endorsed with a restrictive legend similar in form and substance to the following: -12- “NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
